Title: From Alexander Hamilton to John F. Hamtramck, 5 March 1800
From: Hamilton, Alexander
To: Hamtramck, John F.

New York March 5th. 1800
Sir
Enclosed is a letter of this date to Genl. Wilkinson, which being open for your perusal will also serve as a guide in the execution of the orders you have heretofore received from that General, and will furnish you with the information you desire on several points. You will particularly observe that there are some alterations in the arrangement of the Regimental Staff.
As to the concluding paragraph of your letter to me of the fifth of february, I remark that if you make in your letters to General Wilkinson the representations and observations which the good of the Service may appear to you to require, these will be seen by me in the Copies of those letters and they will give me an opportunity to convey my sense in the manner I have done in the letter now transmitted.
Lt. Peyton is at present engaged in the recruiting Service. It will not be long before he will be ordered to join his Regiment.
With &c
Colo. Hamtramck

